DETAILED ACTION

Applicant submitted remarks in response to the latest Office action on 10 February 2022.  Therein, Applicant amended claims 1, 2, 5, 8, 10, 13, 14 and 17; no claims were added or cancelled.  The submitted claims have been entered and are considered below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s amendments and related arguments with respect to the rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s amendments and related arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuno, et al. (U.S. Patent No. 5,019,985). 
Yasuno discloses a method of controlling braking of a vehicle having a first independent driving unit configured to drive front wheels, a second independent driving unit configured to drive rear wheels, and a disconnector that is installed in a driving shaft and makes and releases a connection for motive power transfer, the method comprising: determining, by a controller, a current vehicle stability index based on information collected within the vehicle being driven in a state where the disconnector is disconnected to release the connection for the motive power transfer (see col. 12:31-66, wheel slippage value Si is inversely equivalent to claimed stability index; wheel slippage Si smaller than threshold S.sub.1 results in four-wheel drive mode; two-wheel mode occurs when wheel slippage Si greater than threshold S.sub.1); connecting, by the controller, the disconnector in response to determining that the determined vehicle stability index is equal to or greater than a preset reference value (see col. 12:31-66, 
	Yasuno does not explicitly disclose regenerative braking.  However, one of ordinary skill in the art at the time of the invention is fully knowledgeable that regenerative braking is a viable option to integrate into such a teaching.  Official Notice is taken in that it would have been obvious to one of ordinary skill in the art to modify Yasuno to include hybrid vehicle properties such as regenerative braking based on the motivation to improve an anti-skid brake control system which can reduce lag in recovery of wheel rotation speed even in two-wheel drive mode for assuring driving stability and steering stability.
Claim 17 is rejected based on the citations and reasoning presented above for claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuno, et al. (U.S. Patent No. 5,019,985) as applied to claim 1 above, and further in view of Tang (U.S. Patent No. 2010/0187024).
Yasuno does not explicitly disclose the claimed subject matter.  A teaching from Tang discloses wherein the vehicle is a four-wheel- drive electric vehicle that has a front wheel motor and a rear wheel motor configured to independently drive the front wheels and the rear wheels, respectively, and therein the vehicle is driven only through the front wheel motor and the rear wheel motor without an internal combustion engine (see Fig. 6 and related text).
.  
Claims 3-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuno, et al. (U.S. Patent No. 5,019,985) and Tang (U.S. Patent No. 2010/0187024) as applied to claim 2 above, and further in view of Miller (U.S. Patent No. 2012/0325573).  
Referring to claim 3, Yasuno discloses determining, by the controller, whether a brake pedal is operated while the vehicle is driven in a state where the disconnector is disconnected to release the connection for the motive power transfer (see col. 13:51-61).   
For the remainder of the claim, Miller is asserted as teaching the limitations.  The application of Miller does not negate the applicability of Yasuno; Miller is still cited so as to not endanger the Final Rejection determination for unamended claims.   
A teaching from Miller discloses determining, by the controller, the current vehicle stability index based on the information collected within the vehicle and comparing the determined vehicle stability index with a preset reference value (see para. 0037), in response to determining that the brake pedal is operated, comparing, by the controller, a driver-required braking torque with a torque at which regenerative braking by the rear wheel motor is possible, which corresponds to a current vehicle speed, when the determined vehicle stability index is less than the preset reference value (see para. 0038); and performing, by the controller, the regenerative braking by the rear wheel motor and attaining the 
For claim 4, Yasuno does not explicitly disclose a formula for vehicle stability index.  However, Yasuno measures the deceleration while also monitoring for wheel skidding, based on the braking force between the front and rear wheels.  Yasuno uses the same values to determine the same type of stability as the claimed invention.  The claimed formula is obvious to one of ordinary skill in the art in light of Yasuno teaching the same values being collected to monitor the same state variable as claimed invention formulating an equation to determine similar variables based on the motivation to improve an anti-skid brake control system which can reduce lag in recovery of wheel rotation speed even in two-wheel drive mode for assuring driving stability and steering stability. 
Regarding claim 5, Miller discloses wherein the torque at which the regenerative braking by the rear wheel motor is possible is a value in accordance with the current vehicle speed (see paras. 0038-0039, Fig. 4, #74).     
For claim 6, Yasuno teaches connecting, by the controller, the disconnector when the determined vehicle stability index is at or greater than the reference value (see col. 12:31-66); and operating, by the controller, braking on the front wheels and braking on the rear wheels simultaneously to attain the driver-required braking torque in a state where the disconnector is connected (see col. 5:49-61). 
With regards to claim 16, Miller further discloses performing, by the controller, the regenerative braking by the rear wheel motor and the front- wheel and rear-wheel hydraulic braking (see Fig. 4), and attaining the driver-required braking torque when the driver-required braking torque is greater than the . 
Allowable Subject Matter
Claims 7-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.   

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663